DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: 
Content of Specification requires:
 (i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74. 
37 CFR 1.74 states: When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures and to the different parts by use of reference letters or numerals (preferably the latter).

Applicant’s BRIEF DESCRIPTION OF THE DRAWINGS, Lacks a description of several views of the drawings: 
“[0007] Figs. 1-20 illustrate various views of child-resistant senior-friendly
packaging and components therefor.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second cardboard sheet" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the second cardboard sheet is understood to mean the blank that forms the tray.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Drosos et al. (US 10730671) provisional application 62/505,253 filed 12 May 2017 has support for the locking means, in view of Jones et al. (US 9376246)
Regarding claim 1, Drosos discloses a cardboard package, comprising: 
a cardboard container 100 (paperboard, col. 2: 36-38), the cardboard container having
a proximal end, a distal end, and a first wall 102 (front face) extending between the proximal and distal ends, fig. 2B, 
a first recess 120A or 120B in the first wall, 
a first protrusion at 170 (lip element), fig. 5A on the first wall, the first protrusion extending inwardly from the first wall, the first protrusion positioned proximal of the first recess, fig. 5A and 5B; and 
a cardboard container 200 (insert component), the cardboard container having:
a first wall 202 (top wall) and a first resilient member 220, the first resilient member being a tab, fig. 3B and 5B, the tab having at least one of a shape or a position selected such that the tab is positioned between the first wall and the container and cannot extend into the first recess when the package is in a closed position (as seen in fig. 5A), the tab further shaped and positioned to engage the first protrusion in the cardboard container, whereby the cardboard tray is maintained in the closed position fig. 5A, col. 5: 58-63; and 
wherein the tab is formed by folding a portion of the first wall outward, along fold line at 288, fig. 3A.
The inner package of Drosos is not in the form of a tray. 
Jones is analogous art in regard to child-resistant, senior friendly packaging, fig. 3 and 5.  Jones teaches that many packages are available that comprise an inner drawer that holds articles in trays, the inner drawer is then slidable inside an outer sleeve and is usually restrained and locked by a locking flap that engages the outer sleeve, col. 1: 39-45.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the closed inner container of Drosos with a tray inner container, as known in the art and evidenced by Jones, with the reasonable expectation of providing a container that can hold articles in a child-resistant, senior friendly packaging as desired by Drosos.

Regarding claim 2, Drosos further discloses that the tab first resilient member can be disengaged from the first protrusion in response to an inward force applied to the tab first resilient member through the first recess, the inward force causing the tab to move inward toward the first wall, fig. 5B.

Regarding claim 3, Drosos further discloses the first resilient member is shaped and positioned to engage an interior surface of the first wall and the first protrusion at 170, whereby the cardboard tray is maintained in the closed position, fig. 5A, col. 5: 58-63.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drosos and Jones as applied to claim 1 above, and further in view of Ehrlund (US 2007/0181458).
Drosos teaches all of claim 1, as applied above.  The inner container of Drosos has two resilient tabs on the first wall.  Drosos does not teach a second tab folded relative to a second wall opposing the first wall.
Erhlund is analogous art in regard to child resistant packaging.  Erhlund teaches tab features on opposing sides of a packaging such that a child, having small hands cannot reach fingers across the package in order to maneuver unlocking opposing tabs at the same time [0052].  
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tab locations of Drosos to be on opposite sidewalls instead of adjacent one another on a top wall in order to make the packaging more difficult for a child to open as per the teaching of Erhlund

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drosos and Jones as applied to claim 1 above, and further in view of Ake (CA 2250793).
Regarding claim 5, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach that the cardboard container further comprises a track and a second tab shaped and positioned to engage and limit motion to substantially linear motion when sliding.
Ake teaches a sleeve at 60, fig. 6, and a sliding tray 10, not numbered in Fig. 6 where the container has a track formed between side edges 61 and 62 (at the wider open section behind the stops) that function as a guide, page 8: 6-15.  The tray further comprises a tab 65, page 8: 1-6 having a width corresponding to the distance between the two side edges.  Tab 65 is not numbered in fig. 6 of CA 2250793 but a screen shot of a corresponding application RU 2196092, fig. 6 is provided.

    PNG
    media_image1.png
    287
    322
    media_image1.png
    Greyscale

The track is shaped and positioned to engage the second tab and limit motion of the cardboard tray to substantially linear motion relative to the cardboard container (because the width of the tab at 65, matches the distance between folded sides 61 and 62, side to side motion is limited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly Drosos with the teaching of Ake to have a track and a tab that engage with one another to limit side to side motion when the tray slides in and out of the container.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Drosos and Jones as applied to claim 1 above, and further in view of Everett (US 9475605).
Regarding claim 6, the references applied above teach all of claim 1, as applied above.  Drosos further teaches that the assembly is formed by folding sheets of cardboard (paperboard).
The references applied above do not teach that the cardboard tray is corrugated and has a thickness of at least 0.2 centimeters; and the cardboard tray is formed by folding a cardboard sheet at the portion having the thickness of at least 0.2 centimeters to form the first resilient member.
Everette teaches a child-resistant packaging system with a tray 100 that goes into a sleeve 500, fig. 9 and has engaging locking tabs on opposing sides that engage with the sleeve at openings 570 to prevent the tray from being removed from the container, fig. 14 and 15.  
Everette further teaches that the packaging system can be made from corrugated paperboard in a range of thicknesses from 0.5 mm up to 15mm which includes the claimed thickness of 0.2 centimeters.  Everette teaches that the thickness varies depending on the fluting of the corrugated paper, col 5: 15-20 and that the selection of corrugations (and therefor the thickness) depends on desired temperature requirements, durability, and strength, for example, col. 6: 1-6.  
With this in mind, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials used for the packaging system of Drosos as modified above to be made from corrugated paperboard with a with a desired corrugated flute and thickness, including 0.2 cm thick as claimed by applicant in order to meet the specific needs and requirements of the packaging as per the teaching of Everette. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Houghland (US 1253489), fig. 1.
Williamson (US 2426911) teaches an inner tray 2 with resilient tab stops at 36 and 37, fig. 11 and 12, that engage with inward protrusions at 13 and 14 on outer sleeve 1 that prevent the tray from being fully removed from the sleeve, fig. 11 and 12.  The resilient tabs of Williamson do not prevent the container from being opened, still the means for preventing the container from moving past a certain point via resilient tabs folded from opposing walls of a tray that engage with inward protrusions on the inner walls of an outer sleeve has been known in the art.
Jones is also pertinent to applicant’s disclosure in that as seen in Fig. 5A of Jones, a locking tab at 74 is folded from a wall of an inner tray like container at 80, the locking tab 74 engages with in inner protrusion lip at 64, and the wall has a flap at 52 that is pushed inwardly to push the locking flap downward so that the tray 80 can be released form the outer container, col. 4: 35-50.  Jones teaches all of claim 1 except that the sleeve and tray are made from cardboard. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/              Primary Examiner, Art Unit 3735                                                                                                                                                                                          

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735